DETAILED ACTION
Status of Claims
1.	This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 01/15/2021.
2.	The claims 1, 9, and 21 have been amended; claims 12-20 have been withdrawn. 
3.	Claims 1-21 are currently pending; claims 1-11 and 21 have been examined.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 06/24/2020 has been entered.

Information Disclosure Statement
5.	The information disclosure statements (IDS), submitted on 09/08/2016 and 01/15/2021, are in compliance with the provisions of 37 CFR 1.97.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
7.	35 U.S.C. § 101:
Regarding the 35 U.S.C. § 101 rejection, the applicant’s arguments have been fully considered, but are not persuasive. The applicant has pointed out several paragraphs on the specification and contends that the claimed invention provides an improvement, such as the storage and access of account balance information in a ledger using public keys.
The examiner respectfully disagrees. The claims are directed to authorizing a transaction request, which is an abstract idea. Specifically, the identified limitations are within “certain methods of organizing human activity” grouping of abstract ideas because the claims involve a process that deals with transaction requests, and more specifically involves authorizing a transaction request based on the public keys. Accordingly, the claims recite an abstract idea. The invention comprises a centralized Transaction Verification and Accounting Module (TVAM) in a system, as the applicant emphasized, that performs the transaction verification by accessing a ledger/database with user account identification and balance information based on the user’s public key. When a database/ledger is accessed or queried to obtain information, an identifier is 

8.	35 U.S.C. § 103:
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the section of 35 U.S.C. § 103.

Claim Objections
9.	Claims 1 and 9 are objected to because of the following informalities:
Claims 1 and 9 recite “in response to determining that that the signed transaction data was signed using the private key of the user.” It should be corrected to “in response to determining that the signed transaction data was signed using the private key of the user.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 1-11 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 and 21 are directed to a method, and claims 9-11 are directed to a server computer. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite authorizing a transaction request. Specifically, the claims recite “storing … a public key of a user that is associated with an entry, and wherein … comprises a series of blocks of transactions; receiving … an authorization request message for a transaction involving a user and a recipient, wherein the authorization request message includes a public key of the user and signed transaction data, wherein the signed transaction data was signed using a private key of the user, wherein the authorization request message does not include sensitive information of the user; accessing … based on the received public key of the user in order to determine whether the transaction in the authorization request message is authorized; determining…that the public key of the user matches the stored public key associated with the entry… associated with the public key of the user, wherein … comprises a plurality of public keys and an account balance associated with each of the plurality of public keys; determining…using the public key, that the signed transaction data was signed using the private key of the user; and in response to determining that the signed transaction data was signed using the private key of the user, sending…an authorization response message indicating that the transaction is authorized,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claims involve a series of steps of authorizing the transaction by comparing the public keys, and then sending an authorization response message, which is a process that deals with transaction requests, and more specifically involves authorizing a transaction request based on the public keys. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a server computer, a private ledger, a processor, and a computer readable medium, merely use a computer as a tool to perform an abstract idea. Specifically, the server computer, the private ledger, the processor, and the computer readable medium perform the steps or functions of storing public keys in a ledger, receiving a request message, accessing the ledger, determining if public keys match, determining the message signed by a private key, and sending an authorization message. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a server computer, a private ledger, a processor, and a computer readable medium to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of authorizing a transaction request. As discussed above, taking the claim elements separately, the server computer, the private ledger, the processor, and the computer readable medium perform the steps or functions of storing public keys in a ledger, receiving a request message, accessing the ledger, determining if public keys match, determining the message signed by a private key, and sending an authorization message. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of authorizing a transaction request. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-8, 10-11, and 21 further describe the abstract idea of authorizing a transaction request. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-2, 9-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20130031008 A1) in view of Wheeler et al. (US 20030115151 A1), and further in view of Kurani (US 10909509 B1).
Claims 1 and 9:
Wilson discloses the following:
a.	a processor. (See paragraph [0112].)
b.	a computer readable medium. (See paragraph [0112].)
c.	receiving, at the server computer, an authorization request message for a transaction involving a user and a recipient, wherein the authorization request message includes the public key of the user and signed transaction data, wherein the signed transaction data was signed using a private key of the user. (See paragraphs [0016]-[0039], “creating a Public Key Certificate corresponding to said Private Key, the Public Key Certificate identifying a payment card of the user, and the Public Key Certificate being signed by or on behalf of a financial institution issuing the payment card; whereby at a time of initiating a payment card transaction with a merchant, a data item may be signed using the Private Key, and the signed data item and the Public Key Certificate may be conveyed to the merchant.”)
d.	determining, by the server computer using the public key, that the signed transaction data was signed using the private key of the user. (See paragraphs [0016]-[0039], “wherein at a time of using the payment card to effect a transaction with a merchant, the Private Key can be used to sign a data item and the signed data item can be conveyed to the merchant, and whereby the merchant can use a Public Key Certificate corresponding to said Private Key to authenticate the signed data item, the Public Key Certificate identifying the payment card and being signed by or on behalf of a financial institution issuing the payment card.”)
e.	in response to determining that the signed transaction data was signed using the private key of the user, sending, by the server computer, an authorization response message indicating that the transaction is authorized. (See paragraphs [0092]-[0093] and Fig. 3b.)
Wilson does not explicitly disclose the following:
storing, at a server computer, a private ledger, wherein the private ledger stores a public key of a user that is associated with an entry in the private ledger, and wherein the private ledger comprises a series of blocks of transactions;
wherein the authorization request message does not include sensitive information of the user;
accessing, by the server computer, the private ledger based on the received public key of the user in order to determine whether the transaction in the authorization request message is authorized;
determining, by the server computer, that the public key of the user matches the stored public key associated with the entry in the private ledger associated with the public key of the user, wherein the private ledger comprises a plurality of public keys and an account balance associated with each of the plurality of public keys;
However, Wheeler et al. disclose the following:
a.	storing, at a server computer, a ledger, wherein the ledger stores a public key of a user that is associated with an entry in the ledger, and wherein the ledger comprises a series of blocks of transactions. (See paragraph [0111], “[p]referably, the account is identifiable within the account database 214 based on a unique identifier [acetID] 216, such as an account number. Further, the account authority 212 maintains an association between the account and the public key 218, which corresponds with the private key that is securely retained within the device 250 of the account holder 202”; paragraphs [0129]-[0132], “[i]n some embodiments of the present invention, the unique identifier may actually be the public key from the device or a hashed version of the public key….Preferably, the public key is associated particularly with the unique identifier of the account. In some embodiments, the public key itself [or a hashed value of the public key] is used as the unique identifier assigned to the account”; paragraph [0139]; Fig. 11;  paragraphs [0194]-[0195], “[t]he account-specific information 1144 includes, for example, the account status, account balance, available credit, if any, asset holdings, pending transactions, capital gains for the year, associated account identifiers, and the like”; Fig. 19; and paragraphs [0218]-[0219].)
b.	wherein the authorization request message does not include sensitive information of the user. (See Fig. 2; paragraphs [0113]-[0115], “[t]he message preferably includes the unique identifier [acctID] 216 of the account of the account holder 202 and an instruction (i1) for the account authority 212 to perform in relation to the account….Advantageously, since the unique identifier [acctID] 216 is all that must be included in the message in order for the account authority 212 to retrieve the appropriate public key 218 from the account database 214 for the purpose of authenticating the message and sender of the EC 206 and for having sufficient authorization from the account holder 202 for performing the instruction (i1) contained in the message, the account holder 202 need not include any "identity" information in the message,” and paragraphs [0129]-[0132], “[i]n some embodiments of the present invention, the unique identifier may actually be the public key from the device or a hashed version of the public key….Preferably, the public key is associated particularly with the unique identifier of the account. In some embodiments, the public key itself [or a hashed value of the public key] is used as the unique identifier assigned to the account”; These citations indicate that the message could include a public key as the unique identifier.)
c.	accessing, by the server computer, the ledger based on the received public key of the user in order to determine whether the transaction in the authorization request message is authorized;  determining, by the server computer, that the public key of the user matches the stored public key associated with the entry in the ledger associated with the public key of the user, wherein the ledger comprises a plurality of public keys and an account balance associated with each of the plurality of public keys. (See paragraphs [0129]-[0132], “[i]n some embodiments of the present invention, the unique identifier may actually be the public key from the device or a hashed version of the public key….Preferably, the public key is associated particularly with the unique identifier of the account. In some embodiments, the public key itself [or a hashed value of the public key] is used as the unique identifier assigned to the account”; paragraphs [0296]-[0297]; Figs. 50-51; and paragraphs [0304]-[0305], “[t]he financial institution 5012 then retrieves [Step 5404] from the account database 5014 the public key that is identified by the account number 5116. Using this public key, the financial institution 5012 attempts to authenticate [Step 5406] the message.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, to incorporate with the teachings of Wheeler et al., to exclude sensitive information of user in the authorization request message, to match the unique identifiers, such as a public key, in the message and stored in the ledger to locate the account information, so that the financial institution can authenticate the request message by using a public key.
The combination of Wilson and Wheeler et al. discloses the claimed invention but does not explicitly disclose a private ledger. 
Kurani discloses a private ledger storing the account information including the public keys. (See col 4, lines 42-63, “[t]he pooled MBC account 126 is used by the financial instruction 102 to take possession of MBC deposited by customers 104. The pooled MBC account 126 is a database of addresses, private keys, and public keys associated with MBC that has been transferred to the financial institution 102. The financial institution 102 maintains the contents of the pooled MBC account 126 in secrecy such that entities and people outside of the financial institution 102 do not have knowledge of the addresses, private keys, and public keys associated with the MBC transferred to the financial institution 102. Through the pooled MBC account 126, the financial institution 102 maintains the MBC from customers 104 received during deposit transactions and initiates transfers of MBC to customers 104 during withdrawal transactions.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wilson and Wheeler et al., to incorporate with the teachings of Kurani, and to store the public keys and account information in a private ledger/database, so that the financial institution can maintain the account information in secrecy from people outside of the system.
With respect to “wherein the private ledger comprises a series of blocks of transactions,” this describes characteristics of the private ledger. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); (MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).)

Claims 2 and 10:
Wilson in view of Wheeler et al. and Kurani discloses limitations shown above.
Wilson further discloses verifying, by the server computer, the signed transaction data using the public key of the user. (See paragraphs [0016]-[0039].)

Claim 21:
Wilson in view of Wheeler et al. and Kurani discloses limitations shown above.
Kurani discloses wherein the private ledger is a privately managed ledger. (See col 4, lines 42-63.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wilson and Wheeler et al., to incorporate with the teachings of Kurani, and to store the public keys and account information in a private ledger/database, so that the financial institution can maintain the account information in secrecy from people outside of the system.
With respect to “wherein the ledger is a privately managed ledger,” this describes characteristics of the ledger. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); (MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).)

14.	Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20130031008 A1) in view of Wheeler et al. (US 20030115151 A1), and further in view of Kurani (US 10909509 B1), and Kramer et al. (US 20030140007 A1).
Claims 3 and 11:
Wilson in view of Wheeler et al. and Kurani discloses limitations shown above.
Wilson discloses an issuer public key. (See paragraph [0097].)
None of Wilson, Wheeler et al., and Kurani explicitly discloses wherein the authorization request message further comprises an amount and a recipient public key.
However, Kramer et al. disclose wherein the authorization request message further comprises an amount and a recipient key. (See paragraphs [0172]-[0177].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wilson, Wheeler et al., and Kurani, to incorporate with the teachings of Kramer et al., and to comprise an amount and a recipient public key in the authorization request message, so as to facilitate the transaction process.
With respect to “wherein the authorization request message further comprises an amount and a recipient public key,” this describes characteristics of the authorization request message. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); (MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).)

Claim 4:
Wilson in view of Wheeler et al. and Kurani discloses limitations shown above.
None of Wilson, Wheeler et al., and Kurani explicitly discloses wherein the private key is an ECC key.
However, Kramer et al. disclose an ECC key. (See paragraph [0170].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wilson, Wheeler et al., and Kurani, to incorporate with the teachings of Kramer et al., and to integrate Elliptic Curve Cryptography (ECC) for the keys, so as to make the transaction process more secure.
With respect to “wherein the private key is an ECC key,” this describes characteristics of the private key. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); (MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).)

15.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20130031008 A1) in view of Wheeler et al. (US 20030115151 A1), and further in view of Kurani (US 10909509 B1) and Gaddam et al. (US 20160217461 A1).
Claim 5:
Wilson in view of Wheeler et al. and Kurani discloses limitations shown above.
None of Wilson, Wheeler et al., and Kurani explicitly discloses wherein the authorization response message sent by the server computer does not include a real account number of the user.
However, Gaddam et al. disclose wherein the authorization response message sent by the server computer does not include a real account number of the user. (See paragraphs [0125]-[0126].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wilson, Wheeler et al., and Kurani, to incorporate with the teachings of Gaddam et al., and to exclude sensitive information of user in the authorization request message, so that the PAN (primary account number) of an account is not included in the message.
With respect to “wherein the authorization response message sent by the server computer does not include a real account number of the user,” this describes characteristics of the authorization request message. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); (MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).)

16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Wilson (US 20130031008 A1) in view of Wheeler et al. (US 20030115151 A1), and further in view of Kurani (US 10909509 B1), and Obata et al. (US 6072876 A).
Claim 6:
Wilson in view of Wheeler et al. and Kurani discloses limitations shown above.
None of Wilson, Wheeler et al., and Kurani explicitly discloses wherein the authorization response message sent by the server computer includes the public key of the user.
However, Obata et al. disclose the response message sent by the server computer includes the public key of the user (i.e., entity A). (See Fig. 1 and col 7, lines 23-31.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wilson, Wheeler et al., and Kurani, to incorporate with the teachings of Obata et al., and to include user’s public key in the response message, so as to make the transaction process more secure.
With respect to “wherein the authorization response message sent by the server computer includes the public key of the user,” this describes characteristics of the authorization response message. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); (MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).)

17.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20130031008 A1) in view of Wheeler et al. (US 20030115151 A1), and further in view of Kurani (US 10909509 B1), and Loomis et al. (US 20080222049 A1).
Claim 7:
Wilson in view of Wheeler et al. and Kurani discloses limitations shown above.
None of Wilson, Wheeler et al., and Kurani explicitly discloses wherein receiving the authorization request message comprises receiving the authorization request message from an access device at the recipient.
However, Loomis et al. disclose wherein receiving the authorization request message comprises receiving the authorization request message from an access device at the recipient. (See paragraph [0030].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wilson, Wheeler et al., and Kurani, to incorporate with the teachings of Loomis et al., and to enable the access device at the recipient to send the authorization request message, so as to make the transaction process more flexible.

Claim 8:
Wilson in view of Wheeler et al., Kurani, and Loomis et al. discloses limitations shown above.
Wilson further discloses wherein the access device sends at least some of the transaction data to a user device, and the user device signs the transaction with the private key of the user. (See paragraphs [0023]-[0026], paragraph [0066], and Fig. 2.)

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Ronca et al. (US 20150365283 A1) disclose that a system processes transaction requests and stores the quantity of cryptocurrency into a database.

19.	The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685